Citation Nr: 1114262	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-47 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to December 1973, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in March 2009.  A statement of the case was issued in September 2009, and a substantive appeal was received in December 2009.  The Veteran appeared at a November 2009 Decision Review Officer (DRO) hearing.  A transcript is of record.    

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  The Board notes that by rating decision in April 2010, TDIU was granted effective March 21, 2006.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Initially, the Board notes that the record raises the issue of service connection for coronary artery disease.  Specifically, VA medical records show a diagnosis of coronary artery disease in a July 2006 report.  As noted earlier, the Veteran has service in Vietnam.  This is significant in light of the fact that on August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  Appropriate action at the RO is therefore necessary in light of the fact that it is arguable that should service-connection be established for coronary artery disease, the issue would be intertwined with the hypertension issue. 

The Board further notes that during the course of the hypertension appeal, service connection was established for diabetes mellitus Type II.  The Board takes judicial notice of the fact that general medical literature often refers to a possible relationship between diabetes and cardiovascular disease.  It is therefore arguable that service connection for hypertension secondary to diabetes mellitus must also be considered. 

With regard to the hypertension claim, it appears that there are two conflicting opinions of record.  A July 2006 VA examiner was of the opinion that the hypertension would as likely as not be related to PTSD.  However, at that time, service connection for PTSD had not yet been established.  A December 2008 VA examiner stated that with currently available information, it would be speculative to offer an opinion as to attribute the hypertension to PTSD.  However, service connection for PTSD had not been established; it was first granted in February 2009.  The Board notes that the December 2008 examiner's comment was that it would be speculative to attribute the hypertension to PTSD which may have resulted from service.  One reading of this statement is that the examiner's reason for saying it would be speculative was that service connection had not yet even been established for PTSD.  Under the circumstances, the Board cannot view the opinion as adequate.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should develop (with proper VCAA notice to the Veteran) and adjudicate the issue of service connection for coronary artery disease under all theories,(to specifically include under a presumptive theory related to herbicide exposure).  If the claim is not granted, the Veteran should be notified of the decision and furnished notice of appellate rights and procedures. 

2.  The Veteran should also be afforded an appropriate VA examination to determine the etiology of the Veteran's hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

     a.  Is it at least as likely as not (a 50% or higher degree of probability) that hypertension was manifested during the Veteran's active duty service?

     b.  If not, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is proximately due to or caused by his service-connected PTSD with major depressive disorder?

     c.  If not, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension was aggravated by his service-connected PTSD with major depressive disorder?

     f.  If not, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is proximately due to or caused by the service-connected diabetes mellitus type II?

     g.  If not, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension was aggravated by the service-connected diabetes mellitus type II?

     f.  If not, and if service connection has been established by the RO for coronary artery disease, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is proximately due to or caused by the service-connected coronary artery disease?

     g.  If not, and if service connection has been established by the RO for coronary artery disease, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension was aggravated by the service-connected coronary artery disease?

A rationale is requested for all opinions expressed. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of service connection for hypertension under all theories of service connection.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


